Citation Nr: 1035221	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to October 2, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from October 2, 2009.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU), prior 
to October 2, 2009.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1950 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and a 50 percent rating for PTSD, and a February 2008 
rating decision that denied entitlement to a total rating based 
on individual unemployability.  This appeal was previously before 
the Board and the Board remanded the claim in May 2009 for 
additional development.  By rating decision dated in June 2010, 
the Appeals Management Center (AMC) increased the evaluation in 
effect for PTSD to 70 percent effective October 2, 2009, and 
granted entitlement to TDIU effective October 2, 2009.  The case 
has been returned to the Board for further appellate 
consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU, prior to October 2, 2009, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC, in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to October 2, 2009, the Veteran's PTSD was manifested 
by symptoms including depression, impaired sleep, and difficulty 
establishing or maintaining effective work and social 
relationships.

2.  During the period beginning October 2, 2009, total social 
impairment as a result of the Veteran's PTSD symptomatology has 
not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for 
PTSD for the period prior to October 2, 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation in excess of 70 percent for 
PTSD from October 2, 2009 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In January 2005 and December 2005 letters, issued prior to the 
May 2006 rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  March 
2007, May 2008, and August 2009 letters also advised the Veteran 
of how to substantiate his claim for a higher rating, as well as 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
These letters further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment. The case was last readjudicated in June 2010.

In any event, the appeal regarding the claim for a higher initial 
rating stems from the original award of service connection for 
PTSD.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b) (2009).  Thus, because the notice that was provided 
before service connection was granted was sufficient, VA's duty 
to notify in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for a 
service-connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, private treatment 
records, and statements submitted by the Veteran.

The Board notes that in a March 2008 letter, the Veteran's 
private physician indicated that the Veteran was receiving Social 
Security Administration (SSA) disability benefits.  However, an 
inquiry to the SSA indicates that he began receiving benefits in 
1994 based on attaining the age of 62.  Thus, there is no 
indication that the SSA records would be relevant to the 
Veteran's PTSD claim, and VA has no further duty to assist him 
with regard to obtaining those records.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general rating 
formula for mental disabilities.  See 38 C.F.R. § 4.130 (2009).  
Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships warrants a 50 percent 
evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships warrant a 70 percent 
evaluation.  Id.

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name warrants a 100 percent 
evaluation.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores ranging between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job), 
while a GAF score of 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition (DSM- IV); see also 38 C.F.R. §§ 
4.125, 4.126 (2009).  While the Rating Schedule does indicate 
that the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD was more 
severe prior to October 2, 2009 than the currently assigned 50 
percent rating.  He asserts that his symptoms warrant an 
evaluation of at least 70 percent.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration, the Board finds that the Veteran's PTSD 
symptomatology is properly evaluated as 50 percent disabling 
prior to October 2, 2009, and as 70 percent disabling from 
October 2, 2009.

Turning to the evidence, a September 2005 letter from the 
Goldsboro Psychiatric Clinic indicates that he had examined the 
Veteran that month.  The physician rendered Axis I diagnoses for 
the Veteran of PTSD and chronic major depression and assigned a 
GAF score of 30.  The Veteran had reported that he had been 
widowed for 18 years and was married for 24 years.  He had not 
worked regularly since 1977.  He worked for a television station 
from 1973 to 1977 as a director for minority affairs.  He had 
also sold used cars, insurance, and various other things.  

The Veteran said that he was having nightmares at least twice per 
week, waking in a panic and sweats, lasting from two to three 
minutes.  He had flashbacks twice per week.  He had panic attacks 
twice per week, lasting at least two to three minutes.  He 
averaged three to four hours of sleep per night.  The Veteran had 
intrusive thoughts, startled easily, was hypervigilant, and could 
not tolerate anyone behind him.  He socialized frequently, but 
only with family.  His recent memory was moderately impaired, so 
much so that he could not remember what he read and he would get 
lost when traveling.  His working memory was reported to be 100 
percent impaired.  His anger, sadness, and fear could come upon 
him without the knowledge of why 40 percent of the time which 
indicated that his prefrontal cortex is dysfunctional.  The 
Veteran heard cars drive up at his residence once per week and 
heard noises in the house two to five times per week.  All of 
those hallucinations and illusions occurred when no one or 
anything else was there.  The Veteran felt depressed 75 percent 
of the time with no energy and little interest in things.  He had 
crying spells 75 percent of the time and he angered and agitated 
easily.  He also felt helpless at times.

The physician concluded that because of his service-connected 
PTSD, the Veteran was moderately compromised in his ability to 
sustain social relationships and also was unable to sustain work 
relationships.  Therefore, the physician considered him 
permanently and totally disabled and unemployable.  The treatment 
plan included medication and cognitive behavioral psychotherapy.  

Private treatment records from this facility dated from September 
2005 to May 2009 indicate that the Veteran has experienced 
symptoms such as panic attacks, sleep impairment, and memory 
deficits.  In a checklist, the Veteran endorsed having at varying 
times and at varying degrees anger, fear, sadness, agitation, 
worry, and depressed mood, feeling helpless and hopeless, mood 
swings, suicidal thoughts, racing and jumping thoughts, crying 
spells, and hallucinations.  With respect to suicidal thoughts, 
he reported rarely or never having them in September 2005, 
January, March, June, and August 2006, and in August and November 
2008.  He endorsed suicidal thoughts in February 2008, one day 
prior to filing his notice of disagreement and in May 2008, 
wherein he reported such thoughts occurring 25 percent of the 
time.  He has been assigned GAF scores ranging from 30 to 50.  
The GAF scores were as follows: 30 in September 2005, 35 in 
November 2005, 40 in January 2006, 45 in March 2006, 45 in June 
2006, 50 in August 2006, 35 in February 2008, 40 in May 2008, 45 
in August 2008, 45 in November 2008, 45 in February 2009, and 50 
in May 2009.

The Veteran was provided a VA PTSD examination in May 2006, 
during which the claims file was reviewed.  He denied having a 
history of outpatient treatment or hospitalizations for a mental 
disorder.  However, he reported that there was current treatment 
for a mental disorder and that he was on medications, which he 
thought were helping.  He indicated that his PTSD symptoms were 
chronic and had been present since 1970.  He endorsed nightmares 
2 to 3 times per week, maybe once per week at that time.  He said 
that he did not sleep well, he was only sleeping 2 hours at a 
time per night, and that the most sleep he was getting was 4 
hours total.  He said that he slept better in the daytime.  He 
also endorsed detachment from others and avoidance of reminders 
of the trauma.  He reported decreased enjoyment and said that he 
just existed at that time.  He denied having a temper.  He said 
that he did not like crowds, and he did not like being around 
"orientals."  He denied having any suicidal or homicidal 
ideation, and no psychoses were noted.  

The Veteran reported that he was married once and had been 
widowed for 19 years.  He has 6 children and said that he had a 
good relationship with them.  He lived with 3 of his sons at that 
time.  With regards to social relationships, he said that he 
never really wanted friends and "stays to family."  He said 
that he had no hobbies.  His daily routine consisted of getting 
up at 10:30 or 11:00 a.m. and sitting in bed for 30 minutes, 
getting up and sitting in the living room, watching television 
and sitting around, and sitting with his grandson when he arrived 
home at about 2:30 or 2:45.  The Veteran denied a history of 
suicide attempts or assaultiveness, but reported a history of 
problematic substance abuse.  He said that he drank when he first 
returned from Vietnam and never required treatment, but he quit 
when he developed bleeding ulcers.

Upon psychiatric examination, the examiner noted that the Veteran 
was clean and casually dressed, although unkempt.  His 
psychomotor activity and speech were unremarkable.  His attitude 
toward the examiner was cooperative.  His affect was full and his 
mood was dysphoric.  The Veteran's attention was intact and he 
was oriented to person, time, and place.  His thought process and 
content were unremarkable.  He was able to maintain minimum 
personal hygiene and there were no problems with the activities 
of daily living.  With regards to memory, the Veteran took his 
medication independently but had help from his daughters and 
sons.

The Axis I diagnosis was PTSD and the Veteran was assigned a GAF 
score of 52.  With regards to employment history, the examiner 
reported that after the military, the Veteran went to school.  He 
then had a job as the minority affairs director at a television 
station, where he worked from 1973 to 1977 when he "had to 
quit."  He tried to sell cars and insurance, but had some 
trouble with work.  He worked on his own so he could be alone, 
but was never very productive.  He also worked at a flea market 
and did things to support his small children, but has not had a 
regular job since then.  

In March 2008, the Veteran's private physician provided another 
letter as an update and summary on the Veteran and his treatment 
of chronic PTSD at the Goldsboro Psychiatric Clinic.  The Axis I 
diagnoses were of chronic PTSD and chronic major depression and a 
GAF score of 30 was provided.  The letter indicated that at that 
time, the Veteran was receiving SSA disability benefits and a 50 
percent disability from VA for PTSD. 

The letter stated that at the Veteran was having nightmares at 
least 3 to 4 times per week, waking in a panic and sweats lasting 
from 2 to 30 minutes.  He had flashbacks one to two times per 
month.  He had panic attacks two to three times per week, lasting 
at least two to three minutes.  He averaged only six hours of 
sleep per night.  The Veteran had intrusive thoughts, startled 
easily, was hypervigilant, and could not tolerate anyone behind 
him.  He rarely socialized with family and friends.  His recent 
memory was severely impaired, so much that he could not remember 
what he read and he would get lost when traveling.  His working 
memory was 100 percent impaired.  Anger, sadness, and fear would 
come upon him without his understanding why 40 percent of the 
time, which indicated that his prefrontal cortex was 
dysfunctional.  The Veteran heard his name called two to five 
times per week, heard cars drive up at his residence two to five 
times per week, heard noises in his house two to five times per 
week, and saw shadows moving out of the corners of his eyes on a 
daily basis.  All of those hallucinations and illusions occurred 
when no one or nothing was there.  The Veteran felt depressed 100 
percent of the time with no energy and little interest in things.  
He had crying spells 25 percent of the time and he angered and 
agitated easily.  He felt helpless and suicidal at times.

The physician opined that the Veteran was mentally competent to 
manage his financial affairs and to make life-changing decisions.  
He did not require a payer to manage his monies.  Further, the 
physician said that because of his service-connected PTSD, the 
Veteran was unable to sustain social relationships and he was 
also unable to sustain work relationships.  Therefore, the 
physician considered the Veteran permanently and totally disabled 
and unemployable.  The treatment plan included medication and 
cognitive behavioral psychotherapy. 

The Veteran underwent another VA psychiatric examination in 
October 2009, during which the claims file was reviewed by the 
examining psychiatrist.  The examiner noted the Veteran's private 
treatment records and indicated that there had been no 
psychiatric hospitalizations since the last VA examination.  With 
regards to psychiatric symptoms, the Veteran reported having 
insomnia every night, combat-related nightmares 2 to 3 times per 
week, flashbacks of mortars and rockets 2 to 3 times per week, 
and intrusive thoughts on a daily basis.  He said that he spent 
most of his time watching television.  Loud noises bothered the 
Veteran.  He also reported mistaking shadows for people and said 
that he sometimes heard people or animals in his driveway that 
were not there.  There had been no remissions from psychiatric 
symptoms and the treatment was medication.  The Veteran's 
subjective complaint was of "shell shock."  The Veteran denied 
having any legal history since the last examination, and he had 
not had any educational accomplishments since that time.  He 
indicated that his wife died 23 years prior to that time and he 
had 6 children.  Two of his adult sons lived with him and his 
daughters visited him daily.  He also indicated that he had one 
friend who is also a Vietnam Veteran.  The Veteran denied any 
substance use, history of violence or assaultiveness, or a 
history of suicide attempts.

Upon mental status examination, there was no impairment of 
thought process or communication and there were no delusions.  
The Veteran had fair to poor eye contact and his behavior was 
appropriate.  He had no suicidal or homicidal ideation.  The 
Veteran's hygiene was marginally adequate.  He was alert and 
oriented times four.  There was no evidence of short or long-term 
memory loss.  There were no obsessions or compulsions noted.  The 
Veteran's speech was fluent and he had no panic attacks.  He had 
a "nervous" mood and his affect was tearful and labile.  There 
was no impairment in the Veteran's impulse control.  The 
Veteran's sleep was poor.  No other disorders were noted by the 
examiner.  

The Axis I diagnosis was PTSD and a GAF score of 45 was assigned 
to the Veteran.   The examiner concluded that the Veteran was 
capable of managing his financial affairs.  With regards to the 
linkage between PTSD symptoms and changes in impairment in 
functional status and quality of life, the examiner stated that 
it is more likely than not that the Veteran's dysfunction is 
linked to his in-service stressor.  The examiner also reported 
that no other psychiatric disorders were present in the Veteran.  
The examiner opined that the Veteran's prognosis for further 
improvement of his psychiatric condition and impairments in 
functional status was poor.  With regards to the effects of PTSD 
in the Veteran's occupational and social functioning, there 
examiner found that there was reduced reliability and 
productivity due to PTSD signs and symptoms.  The examiner also 
noted that the PTSD symptoms require continuous medication.  

In a March 2010 addendum to the report of the October 2009 VA 
examination report, a resident physician stated that based on the 
account of the Veteran's symptoms and presentation of PTSD, it is 
evident that he is more likely than not to be unemployable per 
the standards set by VA.  He experiences daily intrusive thoughts 
and has derealization experiences in the form of flashbacks 2 to 
3 times per week.  This is combined with parahallucinatory 
phenomenon and persistent sleep disturbances in the form of 
nightmares 2 to 3 times a week.  The physician opined that given 
these symptoms, the Veteran would very likely have difficulty 
maintaining employment as this would likely lead to occupational 
impairment.  Further, despite his history of end-stage renal 
disease and his advanced age, the Veteran's signs and symptoms of 
PTSD are as such that they alone are sufficient for the 
determination of his unemployability.  

Additionally, the March 2010 addendum was signed by the October 
2009 examining psychiatrist.  The addendum reflects that the 
examiner had reviewed the claims file and participated in key 
decision-making.  The examiner agreed with the physician's 
assessment reported above.  The Veteran had psychiatric symptoms 
related to his PTSD (intrusive thoughts, nightmares, and 
flashbacks) that render him more likely than not unemployable.  
This clinical opinion was determined without consideration of the 
Veteran's age or other comorbid medical problems.  

Upon review of the record, the Board finds that the evidence 
indicates that the Veteran's symptomatology does not warrant an 
evaluation in excess of 50 percent prior to October 2, 2009.  38 
C.F.R. § 4.7.  In this regard, the Board notes that prior to 
October 2, 2009, the Veteran's symptoms included nightmares, 
flashbacks, panic attacks, sleep impairment, depressed mood, and 
some social impairment.  

The Board notes that letters from a physician at the Goldsboro 
Psychiatric Clinic found the Veteran to be permanently and 
totally disabled and unemployable, and provided GAF scores of 30.  
However, the Board notes that the actual treatment records from 
that private physician show fluctuations in the Veteran's GAF 
scores, including scores of 50 in August 2006 and May 2009.  
Further, while the private physician reported in the March 2008 
letter that the Veteran's GAF score was 30, the treatment records 
from that physician do not show such a GAF score during that time 
frame.  Rather, the treatment records reflect GAF scores of 35 
and 40 in February 2008 and May 2008, respectively.  

In addition, based on the treatment records from this physician, 
it appears that his assessments of the Veteran are based on self-
report rather than objective testing.  In this regard, the 
symptoms are primarily reported by checking off things on a list.  
Moreover, the March 2008 report contains an internal 
inconsistency, in that the physician noted the Veteran's working 
memory was 100 percent impaired and that his recent memory is 
severely impaired.  However, the physician subsequently noted 
that the Veteran is mentally competent to manage his financial 
affairs and make life-changing decision.  Such seems contrary for 
someone with a 100 percent impaired working memory.  The Board 
also notes that that report did not contain a mental status 
examination and upon mental status examination during the May 
2006 VA examination, the examiner noted that the Veteran took his 
medication independently, although he had help from his daughters 
and sons.  No memory impairment was noted on the 2009 VA 
examination.  Additionally, the March 2008 letter noted that the 
Veteran was in receipt of SSA disability benefits, but inquiry to 
the SSA revealed that the Veteran began receiving benefits in 
1994 based on attaining the age of 62.  Thus, the Board finds 
that the lack of mental status examinations, when coupled with 
other statements which are inconsistent with the other evidence 
of record, render the letters from the private physician and 
conclusions therein entitled to little probative value.  
Moreover, the findings on VA examination, to include mental 
status evaluations, are more probative than simply checking 
symptoms off on a check list without objective evaluation.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board 
is entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The GAF score assigned to the Veteran in May 2006 after a mental 
status examination was 52, which is a score indicative of 
moderate symptomatology.  The mental status examination at that 
time found that although the Veteran was unkempt, he was clean 
and casually dressed and was able to maintain minimum personal 
hygiene.  His psychomotor activity, speech, and thought process 
and content were unremarkable.  His attitude was cooperative, his 
affect was full, and his mood was dysphoric.  The Veteran's 
attention was intact and he was oriented to person, time, and 
place.  The Veteran denied any suicidal or homicidal ideation at 
that time or any history of suicide attempts or assaultiveness, 
and no psychoses were noted.  In addition, the Veteran did not 
exhibit obsessional rituals which interfered with routine 
activities, speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  

Although some social isolation was reported during this period, 
the evidence during this time frame also reflects that the 
Veteran reported having a good relationship with his 6 children, 
and three of his sons lived with him in May 2006.   He also 
reported spending time with his grandson when his grandson 
arrived home in the afternoons.  The Veteran said that he never 
really wanted friends and "stays to family."  Thus, while 
difficulty in establishing and maintaining relationships is 
shown, an inability to do so has not been found.  

In sum, the symptomatology reported and the GAF scores assigned 
during the period prior to October 2, 2009 are adequately 
addressed by the 50 percent evaluation assigned and do not 
support an evaluation in excess thereof.

Further, the Board finds that from October 2, 2009, the Veteran 
is not entitled to a 100 percent schedular evaluation.  The 
Veteran's symptoms do not meet or nearly approximate the level of 
occupational and social impairment associated with a total 
evaluation.  The Veteran has not had gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
During the October 2009 VA examination, the Veteran reported  
mistaking shadows for people and said that he sometimes heard 
people or animals in his driveway who were not there, however, 
upon mental status examination, there was no impairment of 
thought process or communication, the Veteran's speech was 
fluent, and there were no delusions.  The examiner did not note 
that these reported perceptions impact the Veteran's functioning 
or represent persistent hallucinations.  Indeed, the GAF score of 
45 assigned during that examination does not reflect that the 
Veteran's behavior is influenced by hallucinations or delusions.  
Further, the Veteran's behavior was appropriate and his hygiene 
was marginally adequate.  He was alert and oriented in 4 spheres.  
He had no suicidal or homicidal ideation.  There were no 
obsessions or compulsions noted and no impairment in the 
Veteran's impulse control.  There was no evidence of short or 
long-term memory loss.  There were no obsessions or compulsions 
noted.

The Veteran reported in October 2009 that two of his adult sons 
lived with him and his daughters visited him daily.  He also 
indicated that he had one friend who is also a Vietnam Veteran.  
Thus, total social impairment has not been shown from October 2, 
2009.  The Board notes that a TDIU was awarded effective October 
2, 2009, which adequately addresses the impact of his PTSD 
symptoms on employability from that date.  As such, the 70 
percent evaluation presently assigned from October 2, 2009 
adequately addresses the level of impairment resulting from his 
service-connected PTSD.  

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical."). Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his PTSD and provides for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.        


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD, prior to October 2, 2009, is denied.

Entitlement to an evaluation in excess of 70 percent for PTSD, 
from October 2, 2009, is denied.




REMAND

Unfortunately, the issue of entitlement to TDIU, prior to October 
2, 2009, must be remanded again.  The Board regrets that a remand 
of this matter will further delay a final decision in the claim 
on appeal, but finds that such action is necessary to ensure that 
the Veteran is afforded full due process of law.

As was noted in the Introduction, in May 2009, the Board remanded 
the claim for entitlement to TDIU for additional development.  
The Board directed the RO/AMC to readjudicate the claim after the 
required development had been completed.  The Board said that if 
the benefit sought on appeal remains denied, the Veteran should 
be issued a supplemental statement of the case, and given an 
opportunity to respond before the case is returned to the Board. 

Subsequent to the Board's remand, the required development was 
completed, in that a letter was sent to the Veteran, additional 
private treatment records were obtained, and the Veteran was 
provided with a VA psychiatric examination in October 2009. By 
rating decision dated in June 2010, the AMC granted entitlement 
to TDIU effective October 2, 2009.  However, the RO/AMC has not 
issued a supplemental statement of the case concerning the denial 
of the claim for entitlement to TDIU prior to October 2, 2009.  
See 38 C.F.R. § 19.31 (2009).  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as those 
of the United 

States Court of Appeals for Veterans Claims ("Court").  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
or the Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should review the record, to 
include the evidence received since the 
Board's May 2009 remand with regards to the 
issue of entitlement to TDIU prior to October 
2, 2009.  If additional development is deemed 
necessary, such should be accomplished.  
Thereafter, the claim for entitlement to TDIU 
prior to October 2, 2009 should be 
readjudicated, to include consideration of 
extraschedular entitlement under 38 C.F.R. 
§ 4.16(b). 

2.  If the claim remains denied, the Veteran 
should be furnished a supplemental statement 
of the case and be given the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


